DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BYD (CN1705184), cited on applicant’s IDS.
BYD in fig. 3 disclosed a laminated iron core (4, 5) comprising: a plurality of blanked iron core pieces 1 laminated together, a continuity of side parts of the iron core pieces configuring a side surface of the laminated iron core, wherein the side part of each iron core piece includes a specific light reflection area 3 having a prescribed width along a circumferential direction, where the specific light reflection area has different light reflection characteristics from the other area of the side part of the iron core piece, and a striped pattern, configured by the specific light reflection areas, exists on the side surface of the laminated iron core, and a width of a sag (groove) generated in the specific light reflection area is different from a width of a sag generated in the other area (other grove with different width); (claim 2) wherein the striped pattern is configured by the specific light reflection areas arranged at intervals of prescribed angles along the circumferential direction; (claim 3) wherein the striped pattern is configured by the specific light reflection areas being consecutive along a direction of lamination for each set, and arranged at intervals of prescribed angles along the circumferential direction on the set basis; (claim 5) wherein the striped pattern is configured by the specific reflection areas being consecutive in a direction of lamination.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Drescher (DE10161488).
Drescher in fig. 1f disclosed a laminated iron core 1 comprising: a plurality of blanked iron core pieces 2 laminated together, a continuity of side parts of the iron core pieces configuring a side surface of the laminated iron core, wherein the side part of each iron core piece includes a specific light reflection area having a prescribed width along a circumferential direction, where the specific light reflection area 4 has different light reflection characteristics from the other area of the side part of the iron core piece, and a striped pattern, configured by the specific light reflection areas, exists on the side surface of the laminated iron core, and a width of a sag (groove) generated in the specific light reflection area is different from a width of a sag generated in the other area (width of groove varies along its height); (claim 2) wherein the striped pattern is configured by the specific light reflection areas arranged at intervals of prescribed angles along the circumferential direction; (claim 3) wherein the striped pattern is configured by the specific light reflection areas being consecutive along a direction of lamination for each set, and arranged at intervals of prescribed angles along the circumferential direction on the set basis; (claim 5) wherein the striped pattern is configured by the specific reflection areas being consecutive in a direction of lamination.
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive. Applicant asserts neither of the references cited in the rejection disclosed a width of a sag generated in the specific light reflection area being different from a width of a sag generated in the other area.  In response, it is noted that the features upon which applicant relies (i.e., features described in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/          Primary Examiner, Art Unit 2837